Citation Nr: 1717791	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1989 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that decision that granted service connection for PTSD, and assigned an initial disability rating of 50 percent effective January 13, 2006.

The Veteran testified before the undersigned Veterans Law Judge in a March 2017 video hearing; a transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Between May 11, 2009 and February 3, 2010, the Veteran's symptoms included suicidal ideation, productive of deficiencies in most areas, but not total occupational and social impairment.   

2.  Throughout the appeal period prior to May 11, 2009 and after February 3, 2010,  the Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD for the period between May 11, 2009 and February 3, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2016).



2.  The criteria for a disability rating in excess of 50 percent for PTSD for the period prior to May 11, 2009, and after February 3, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has certain notice and assistance obligations owed claimants for benefits as set out in 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Since this claim was for service connection and it was initially granted in March 2008, the claim has been more than substantiated.  The claim has been proven; thereby rendering section 5103(a) notice no longer required as the purpose that the notice is intended to serve has been fulfilled.  

Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his claim.  The most recent examination occurred in May 2016.  The examination report is adequate in relationship to the Veteran's PTSD claim as it is based upon consideration of the Veteran's prior medical history and examinations; describes the service-connected disability in sufficient detail such that the Board's evaluation is a fully informed one; and contains reasoned explanations.  

The Veteran was also afforded the opportunity to testify before the Board in support of his claim.  A transcript of his March 2017 hearing has been associated with the claims file.  This transcript reveals that the undersigned discussed the increased rating issue claim that is on appeal.  The undersigned focused on what was needed to substantiate the Veteran's claim and sought to identify any further evidence that might be available to support his claim.  These actions satisfied the duty of a Veterans Law Judge (VLJ) to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c) (2) apply to the Board).  

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required in this case.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased rating for or PTSD

The Veteran is currently service-connected for PTSD.  He has been assigned a disability rating of 50 percent from January 13, 2006 to present.  Thus, the question now before the Board is whether the Veteran's PTSD symptomatology is more severe such that he should be compensated at a higher disability rating. 

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In this case, the Veteran's PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is assigned where the disability picture is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM has been updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V.  As the Veteran's increased ratings claims were in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.  

The Global Assessment Functioning (GAF) score when in effect, was considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240(1995).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job.  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

B.  Facts and Analysis

At a March 2008 VA examination, the Veteran reported experiencing nightmares that were impacting his attitude.  The Veteran did not have a recent history (at the time) of legal problems, substance abuse, violence, or assaultiveness.  The Veteran was formally diagnosed with PTSD that same year. 

The examiner, who diagnosed the Veteran to have PTSD,  explained that the trauma the Veteran experienced in the military was manifesting itself primarily through the Veteran's amount of avoidance, reduced reliability, as well as difficulty with work-related tasks.  The examiner noted that after service the Veteran greatly reduced his contact with family members and the Veteran had struggled with crying spells and appetite fluctuation.  In regard to the level of severity of the Veteran's social and occupational impairments, the examiner opined that the Veteran's level of fatigue, concentration problems, and inner turmoil could cause moderate work inefficiency and lack of productivity.  The examiner further stated that the Veteran's mental health symptoms caused high to moderate discomfort when interacting with other people due to his moderately reduced communication effectiveness.  

On mental status examination, the Veteran was noted to be neatly groomed, casually dressed, and cooperative.  The Veteran was oriented to time and place.  His psychomotor activity was within normal limits.  The examiner noted that the Veteran's speech was clear, of normal volume, and articulation.  When discussing his traumas, he appeared anxious and tense and his hands were sweating.  His thought process was goal oriented.  However, he described some episodes of feeling paranoid when doing construction work when he saw his coworkers huddled together; the Veteran often assumed that they were talking about him.  There was no evidence of auditory or visual hallucinations.  The Veteran denied any suicide attempts or homicidal ideation.  The Veteran was noted to be fully independent in self-care.  In addition to his diagnosis, the examiner assigned the Veteran a GAF score of 60. 

At a follow up VA examination in February 2010, where his initial diagnosis was confirmed, the Veteran reported that he had not experienced any traumas since the time of the last exam.  The Veteran reported one psychiatric hospitalization for suicidal ideation in May 2009.  The hospitalization came about when the Veteran's wife (the couple was separated at the time) alerted authorities to a letter the Veteran wrote that appeared to be a suicide note. The Veteran was picked up from his residence by police and taken to the hospital.  The Veteran vehemently denied that he had any intention of hurting himself, and said that the hospitalization was just his wife's way of gaining an advantage over him in their divorce.  However, the Veteran did ultimately admit during a counseling session that he was seriously contemplating hurting himself at the time.  The Veteran reported being separated from his wife and the mother of his sons.  The Veteran had been dating someone else for approximately three months when that relationship ended abruptly.  Moreover, the Veteran stated that he had seasonal employment working for an asphalt installation business; the Veteran acknowledged that he was difficult to get along with and stated that his boss was tolerating him because of his veteran status.  The Veteran said that he is not allowed to operate heavy equipment in light of past safety incidents related to impaired concentration.

The examiner explained that the Veteran seemed to experience his biggest problem with disturbed sleep and nightmares.  The Veteran's PTSD was being managed by regular treatment and medication management and psychotherapy consistently.  The examiner ultimately opined after the examination that the frequency and intensity of the Veteran's symptoms stayed the same causing moderate reduction of social, vocational, and mental impairment. 

On mental status examination, the examiner noted that the Veteran's hygiene was not an issue.  The Veteran was neatly dressed, alert, cooperative, showed eye contact, and his speech was clear.  He was oriented to time and place.  His psychomotor activity was within normal limits.  His speech was clear, of normal volume and articulation.  His mood was congruent and his thought process was goal oriented; he had no signs of delusions or paranoia.  While the Veteran endorsed transient suicidal ideation at the examination, he had no plans to actually hurt himself; the Veteran stated he would seek additional help if his feelings got stronger.  

The examiner noted that the Veteran experienced the following symptoms: depression, anxiety, chronic sleep impairment, mild memory loss, disturbances to his mood, lack of motivation, difficulty in establishing and maintaining effective work and social relationships as well as difficulty in adapting to stressful circumstances.  The examiner noted, in spite of his PTSD, the Veteran did not wish to harm himself, was able to hold steady seasonal employment, and interact with his children.  The Veteran was capable of caring for himself by grooming himself routinely, and driving himself to his mental health treatment.  The examiner stated that the Veteran understood how and when to take his prescriptions in order to control his condition effectively. 

Notably, the February 2010 VA examiner observed that the level of social and occupational impairment appeared moderate.  The examiner concluded that the Veteran did not have impaired judgment, or an inability to perform routine activities.  The examiner cited no evidence of panic or depression.  Likewise, the Veteran did not exhibit an inability to control his impulses or illogical speech patterns.  The examiner reassigned a GAF score of 60 to the Veteran. 

During the most recent examination in May 2016, the Veteran reported that he was still working for the same employer under the same conditions.  The Veteran said that he is not allowed to operate heavy equipment in light of a past safety incident related to impaired concentration.  The Veteran reported that he had experienced intrusive thoughts, nightmares, and avoidance symptoms.  The Veteran was noted to exhibit a lack of interest in significant activities, feelings of detachment, irritability, hypervigilance, and problems with concentration.  In the time between the two examinations, the Veteran went through two divorces, with the marriage between him and his second wife and mother of his children ending in a contentious split.  The Veteran reported that he had another brief marriage that ended in 2012, reportedly, due to his mental health problems and trouble controlling his temper.  The Veteran, nonetheless, maintained visitation with his children.  While the Veteran described himself as a loner and stated he avoided crowded places, he was interacting with his children and coworkers. 

The VA examiner acknowledged that the Veteran's prior examination for PTSD occurred in February 2010 and the Veteran's history has been reviewed since.  On mental status examination, the examiner noted that the Veteran drove himself to the examination and arrived on time.  He was alert and fully oriented.  He was casually dressed and appropriately groomed.  His speech patterns were normal and his thought processes was logical and coherent.  No evidence of psychosis was apparent to the examiner, and the Veteran's judgement appeared adequate

The Veteran's psychomotor behavior was unremarkable and his insight was intact; he denied suicidal or homicidal ideation.  The examiner noted the Veteran continues to meet diagnostic criteria for PTSD.  His level of social and occupational impairment appears moderate, and he complained of difficulty with concentration.  He performed in the mildly impaired range on an objective cognitive measure.  He is also more socially isolated, but continued to remain employed. 

After reviewing the Veteran's virtual claims file, the examiner confirmed the Veteran's diagnosis of PTSD identifying the Veteran's occupational and social impairment as moderately reduced reliability and productivity.  

Also of record are VA outpatient treatment records that show the Veteran receives periodic treatment for his PTSD at the VA medical center (VAMC).  These records show that the Veteran reports symptoms that are consistent with the symptoms reported at his VA examinations. 

VA treatment records from 2006-2008 show that the onset of the Veteran's condition came after witnessing atrocities against women and children while in Iraq, and the condition was and is treatable with medications.  The VA treatment clinician noted the Veteran's previous marriages ended in divorce.  The examiner noted that the Veteran was complaining of having nightmares, and insomnia, and anger management issues.

On mental status examination, the Veteran arrived on time, dressed appropriately and, and was active in his counseling.  While the Veteran's mood was depressed, he was cooperative. The examiner noted that the Veteran was reliving scenes in his mind from past traumatic experiences.  

Overall the VA treatment records from 2009-2011 indicate the Veteran's energy levels, judgement, perception of things around him, and the ability to concentrate were all good.  The Veteran did not appear to be a danger to himself or others for the duration of his treatment.  The Veteran's mood was being managed with medication.  The clinician noted that he had a nicotine and alcohol substance abuse history.  The treatment plan was to continue medication and psychotherapy as needed for his PTSD.  Taken together, the treatment notes show the Veteran's mood was stable and his demeanor pleasant, at times.  The Veteran showed up to his sessions casually and neatly dressed, alert, logical and speaking clearly. 

VA treatment records reference the aforementioned incident in May 2009 when the Veteran was checked into the hospital voluntarily and underwent observation.  The examiner noted the Veteran admitted to drinking more due to his loneliness, which was a change from his previous examination.  Additionally, treatment records from April 2011 to February 2016 reflect various complaints from the Veteran of mood swings and irritability.  The Board notes the Veteran's mental health treatment records also seem to point to the fact that any time off of his job was more related to the fluctuation in weather and climate and less related to the Veteran not being suited for the jobs due to his PTSD; the Veteran has worked predominately in construction and roadwork industries at times when the weather was more agreeable.  The Veteran acknowledged during treatment that several relationships with family have been strained, and he has abused alcohol, nicotine and marijuana, at times over the years.  With the exception of two instances, the Veteran has consistently denied any suicidal thoughts, and none of the examiners that treated the Veteran have labeled him a threat to himself or others.  His PTSD appears to be maintained well by his regiment of medications.  There were no impairments of thought or speech reported. 

The Board acknowledges the lay statements submitted by the Veteran's brother, neighbor, and former girlfriend. The statements note the Veteran avoids certain situations, has been married multiple times, and takes a number of prescription medications for his condition.  

Taking all of the evidence of record together, apart from the interval between May 11, 2009 (when he was hospitalized as a suicide threat), and his February 2, S010 VA examination, the Veteran did not exhibit deficiencies in most areas to warrant a rating higher than the 50 percent evaluation currently assigned.  

The Board acknowledges that the Veteran has demonstrated moderate social and occupational impairment manifested by impairment of short and long term memory and difficulty controlling his mood and maintaining social relationships. 

Conversely, the Board also notes that the Veteran has steady seasonal employment and he maintains a relationship with his children.  While the Veteran has reported irritability and mood swings, his psychotherapy sessions reflect his mood to be steady.  The Veteran's VA treatment providers do not indicate that the Veteran has poor judgement or obsessive behaviors that prevent him from taking on routine tasks such as caring for his personal hygiene and dressing appropriately for sessions.  The Veteran has the ability to function independently and has not demonstrated impairments of thought or speech.  During the appeal period, the Veteran has not had any violent outburst resulting in incarceration or legal action.  The Veteran has expressed negative feelings regarding his past relationships, experiences loneliness, and failed marriages.  However, he is not shown incapable of establishing and maintaining relationships. 

In sum, the Board considers the record to support a 70 percent schedular evaluation for the period from May 11, 2009 to February 3, 2010, when there was evidence of suicidal ideation, but not total occupational and social impairment.  The evidence does not support the assignment of a rating in excess of 50 percent prior to that interval, or thereafter.  


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a schedular rating for PTSD of 70 percent, for the period from May 11, 2009 to February 3, 2010, is granted

A disability rating in excess of 50 percent for PTSD, prior to May 11, 2009 and after February 3, 2010, is denied.




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


